Case: 22-165    Document: 4     Page: 1    Filed: 11/18/2022




           NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

                In re: IRINA COLLIER,
                        Petitioner
                 ______________________

                         2022-165
                  ______________________

   On Petition for Writ of Mandamus to the United States
Court of Appeals for the Federal Circuit.
                 ______________________

                      ON PETITION
                  ______________________

PER CURIAM.
                        ORDER
   Irina Collier submits a filing entitled “writ of manda-
mus and the notice of appeal.” ECF No. 2 at 1. 1 Ms. Collier


    1    To the extent that Ms. Collier also intended to sub-
mit a complaint of judicial misconduct against justices of
the Supreme Court of the United States, this court lacks
jurisdiction to review such a complaint. See 28 U.S.C. § 351
(providing that a complaint may be filed against a circuit,
district, bankruptcy, or magistrate judge, but not including
Supreme Court justices under the definition of the term
“judge” covered by the Judicial Conduct and Disability
Act).
Case: 22-165     Document: 4     Page: 2    Filed: 11/18/2022




2                                              IN RE: COLLIER




has not responded to the court’s order of September 14,
2022, directing her to inform the court as to whether this
matter should remain under seal.
     In May 2022, this court dismissed a prior appeal from
Ms. Collier for lack of jurisdiction and noted she had an
appeal pending before the United States Court of Appeals
for the Ninth Circuit seeking review of the same decision.
Collier v. Univ. of Cal., Berkeley, No. 2022-1442, 2022 WL
1676223, at *1 (Fed. Cir. May 26, 2022). In June 2022, this
court also dismissed Ms. Collier’s petitions for issuance of
an emergency writ in connection with the same case. Col-
lier v. Univ. of Cal., Berkeley, No. 2022-1442 (Fed. Cir. June
29, 2022), ECF No. 18 at 2. It is unclear what relief Ms.
Collier is seeking in the current petition, but she has iden-
tified her Ninth Circuit appeal; “case 18FL000889,” which
appears to be a state court matter; and a motion docketed
as No. 21M88 that she filed at the Supreme Court. 2
    “The All Writs Act is not an independent basis of juris-
diction, and the petitioner must initially show that the ac-
tion sought to be corrected by mandamus is within this
court’s statutorily defined subject matter jurisdiction.”
Baker Perkins, Inc. v. Werner & Pfleiderer Corp., 710 F.2d
1561, 1565 (Fed. Cir. 1983). This court’s jurisdiction is lim-
ited and does not include jurisdiction to review the deci-
sions of other appellate courts, state courts, or the Supreme
Court. We therefore dismiss her petition. We also see no
basis for the docket of this matter to remain under seal.
    Accordingly,




    2   The Supreme Court granted Ms. Collier’s motion
for leave to file a petition for a writ of certiorari from an-
other Ninth Circuit appeal and ultimately denied her peti-
tion in May 2022.
Case: 22-165     Document: 4    Page: 3     Filed: 11/18/2022




IN RE: COLLIER                                              3



    IT IS ORDERED THAT:
    (1) The petition is dismissed.
    (2) The court’s docket in this matter will no longer be
sealed, but Ms. Collier’s petition, ECF No. 2, will remain
sealed.
                                     FOR THE COURT

November 18, 2022                    /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court